Citation Nr: 0906539	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for Osgood Schlatter 
disease of the right knee currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for Osgood Schlatter 
disease of the left knee currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1992 to April 
1995. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the Veteran elected a Travel Board 
hearing on her VA Form 9.  However, in a letter dated in 
March 2006, the Veteran indicated that she no longer desired 
such hearing.


FINDINGS OF FACT

The Veteran's right and left knee conditions result in 
complaints of pain and mild limitation of motion, but without 
instability, subluxation, or functional loss comparable to 
limitation of motion of the leg to 45 degrees on flexion or 
to 10 degrees on extension. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for Osgood Schlatter's disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5015, 5257, 5260, 5261 (2008).

The criteria for a disability rating in excess of 10 percent 
for Osgood Schlatter's disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5015, 5257, 5260, 5261 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a September 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  
This letter advised the Veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, to submit lay 
statements from witnesses describing the symptoms, and/or to 
submit her own statement completely describing the symptoms, 
their frequency and severity, and any additional disablement 
the condition causes.  A March 2006 letter also informed the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms have on her employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letter also notified the veteran of the 
evidence needed to establish an effective date.    

The record further reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, a VA employment medical examination, and 
a copy of VA employment regulations.  

The Board notes the September 2003 notice letter does not 
appear to fully comply with the Court's holding in Vazquez.  
However, any such insufficiency in the notice is not 
prejudicial to the Veteran.  In this regard, the Veteran 
provided information concerning the impact of her disability 
on her daily functioning to the VA examiners and while 
receiving VA treatment.  Also, the Veteran submitted 
statements describing the impact that her knee condition had 
on employment, to include being turned down for a VA police 
officer position and receiving a lower paying job due to her 
service-connected bilateral knee condition.  In this regard, 
she also submitted the physical criteria for the job which 
she was not awarded as well as the medical examination which 
indicated that her disability would interfere in the 
performance of such employment.  

There is no indication that there are additional relevant 
records to obtain and there is no additional notice that 
would aid in substantiating the claim, as VA conducted two 
examinations, she indicated that all treatment was received 
as the VA medical centers, and she was advised she could 
submit lay statements to support her claim.   Further, the 
Veteran was provided with the applicable rating schedule 
criteria in the February 2005 statement of the case.  The 
Veteran was an active participant in the claims process by 
submitting employment information and providing argument as 
to why a higher evaluation should be awarded.  Thus, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Sanders, 487 F.3d 881; see also Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that she should receive a higher 
disability for her bilateral knee condition because of the 
affect on her employment options; her pain after physical 
therapy and with a brace; and the general worsening of her 
condition.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A February 2005 rating decision assigned separate 10 percent 
ratings for the Veteran's right and left knee conditions 
under Diagnostic Code 5015-5257, effective July 2003, the 
date of receipt of the claim for increase.  

Under Diagnostic Code 5015, benign new growths of bones will 
be rated on imitation of motion of affected parts as 
degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, and 10 percent for flexion limited to 45 
degrees. Flexion limited to 60 degrees warrants a 0 percent 
evaluation.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, and 
10 percent for extension limited to 10 degrees.  Extension 
limited to 5 degrees warrants a 0 percent evaluation.

Under Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate 
and 10 percent for slight.

Turning to the evidence, the Veteran applied for a job as a 
police officer at a VA Medical Center (VAMC).  In this 
context, she was given a Civil Service medical examination in 
July 2003 to determine if she met the physical and mental 
requirements for the position.  On the form, she noted that 
she experienced increased knee pain after playing in a 
softball tournament and after playing volleyball.  On 
objective examination of her extremities, the examiner 
indicated that she had a prominent tibial tuberosity but was 
able to squat and stand.  The conclusion was that the Veteran 
had a limiting condition and that prolonged standing and 
walking would likely cause knee pain which would require 
limited duty.  The Board notes that the Veteran was 
subsequently hired as a phlebotomist by the VA.  It was 
further noted that the physical requirements of VA police 
officers required the person to be capable of arduous 
physical exertion to include the ability to carry persons in 
emergency evacuations, to run to the assistance of victims, 
and intercede in physical disturbances.  Any structural or 
function limitation or defect which tends to interfere 
materially with a high degree of physical activity will 
disqualify the individual.

A VA examination was conducted in January 2004.  The Veteran 
indicated that she had almost daily pain bilaterally in her 
knees with the right knee being more painful than the left.  
On average her pain was reported at 6 to 7 out of 10.  The 
Veteran treated her knee pain with an over-the-counter 
medication.  The Veteran had palpable tenderness over a bony 
nodule in her right knee.  The Veteran indicated that she 
could not kneel due to her pain in her knees and she also 
stated she had decreased strength.  The Veteran indicated 
that she had intermittent giving way of her knees but no 
falling and no locking of the knee joints.  She also reported 
that her knee pain was aggravated by sitting, changes in the 
weather, standing, walking or any strenuous exercise.  The 
Veteran reported that she had no surgery on her knees or any 
physical therapy.  

On objective examination, there was no obvious swelling, 
erythema or increased warmth.  The examiner found mild 
palpable crepitus with range of motion of her knees 
bilaterally.  The anterior and posterior drawer tests were 
negative bilaterally and there was no obvious laxity of her 
ligaments bilaterally.  Range of motion was reported as full 
extension to 0 degrees and flexion to 128 degrees for the 
right knee, and full extension to 0 degrees and flexion to 
136 degrees for the left knee.  The Veteran was diagnosed 
with Osgood Schlatter disease with bilateral patellar 
tendinitis.  A radiology report ordered contemporaneously 
with the examination indicates that the Veteran's right knee 
had fragmentation of the tibial tubercle with no irregularity 
or soft tissue swelling adjacent to it.  The knee 
compartments were preserved.  There was no joint effusion or 
osseous loose body.  The Veteran's left knee had preserved 
knee compartments.  There was no joint effusion or osseous 
loose bodies and the tibial tubercle was normal.  The 
impression was normal appearing knee joints bilaterally.  
There was an irregularity of the right tibial tubercle, 
consistent with Osgood Schlatter disease.  

VA treatment records indicate that the Veteran was seen 
during April 2004 for complaints of knee pain of 5 on a 1 to 
10 scale.  The examiner indicated that there was no swelling, 
no redness, no increased warmth, good range of motion with a 
slight predominance of the right patella.  Also, the Veteran 
had a right knee MRI during April 2004.  The impression was 
of small joint effusion with intact menisci and ligaments 
around the knee, and prominent accessory ossicle/bony 
protuberance at the tibial tubercle likely related to Osgood 
Schlatter disease.  During June 2004, the Veteran was seen 
for a physical therapy consult.  The Veteran's range of 
motion was noted as within normal limits.  The Veteran was 
instructed on how to tape her knees and had a brace ordered 
for her right knee.  The Veteran was followed up during 
December 2004 for her knee pain.  The examiner indicated that 
she complained of pain on a 5 out of 10 pain scale due to her 
back and knee pain.  The examiner indicated that she had no 
swelling or redness; no increased warmth; and good range of 
motion.  The Veteran's strength was noted at 5/5 in her lower 
extremities.

The Veteran was treated during March 2005 for back pain.  The 
examiner indicated that she had full range of motion in her 
lower extremities with muscle strength reflex, patellar at 
2/4 bilaterally and muscle strength of the knee extensors and 
flexors at 5/5 bilaterally.  The Veteran was again seen 
during April 2005 for back and knee pain.  The Veteran 
indicated that she had persistent problems with back and knee 
pain bilaterally which limited her activity such as running, 
playing softball, or playing with her child.  The assessment 
was knee pain, bilateral, persistent.  

The Veteran was afforded an additional VA examination during 
January 2006.  The Veteran indicated that she had right knee 
pain worse than left with weakness, stiffness, and some 
giving way, but without locking, swelling, heat or redness.  
The Veteran indicated that she had flare-ups with pain going 
from a 5 out of 10 to a 9 or 10 out of 10 with flare-ups 
which occurred one or two times a month.  The flare-ups were 
brought on by overuse.  On objective examination, the Veteran 
walked with no apparent difficulty or limp and there were no 
observed abnormalities of her gait.  The knees were 
pronounced totally normal to inspection.  The examiner 
indicated there was mild diffuse tenderness bilaterally 
particularly in the right knee with right knee tibial 
tenderness being more prominent and the most tender area.  
There was no swelling or areas of redness or erythema.  
Anterior and posterior drawer tests were negative and tests 
for medial and lateral collateral ligaments seemed to be in 
the normal range.  Range of motion was noted as being to 0 
degrees on extension bilaterally, flexion to 80 degrees on 
the right, and flexion to 85 degrees on the left.  There was 
no additional restriction of range of motion due to pain, 
weakness, or lack of endurance or during flare-ups.  The 
Veteran's radiological report indicates that there was no 
interval radiographic change from the January 2004 study.    

As noted above, the Veteran is currently receiving a 10 
percent disability rating for each knee under Diagnostic Code 
5015-5257.  The Board finds the use of Diagnostic Code 5257 
to be inappropriate, as the record fails to show she suffered 
from subluxation or instability at any point since the date 
service connection was first established.  Further, as noted 
above, Diagnostic Code 5015 indicates that the condition 
should be evaluated based on limitation of motion, which was 
the basis for the award of separate 10 percent ratings.  

Thus, considering Diagnostic Codes 5260 and 5261 for reduced 
range of motion, the evidence shows that the range of motion 
of the Veteran's knees bilaterally, including any limitation 
of motion due to pain, is currently at the noncompensable 
level during the entirety of the claims period.  SeeDeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, the objective examinations during the course of the 
appeal have failed to find recurrent subluxation or lateral 
instability.  Thus, a higher rating under Diagnostic Code 
5257 is not warranted.  There is also no evidence that the 
Veteran suffers from dislocation or removal of semilunar 
cartilage, or from malunion or nonunion of the tibia and 
fibula.  Thus, Diagnostic Codes 5258, 5259 and 5262 are not 
for application.  

Finally, precedent opinions of the VA's General Counsel have 
held that dual ratings may be given for a knee disorder, with 
one rating for instability (Diagnostic Code 5257) and one 
rating for arthritis with limitation of motion (Diagnostic 
Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another 
such opinion held that separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion) and Diagnostic Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004.  In this case, as 
there is no x-ray evidence of arthritis and no objective 
findings of instability, there is no basis for an award of 
separate ratings for such.  Moreover, as a compensable rating 
is not warranted under Diagnostic Codes 5260 and 5261, 
separate ratings under are not warranted.  See VAOPGCPREC 9-
2004.

In summary, the weight of the evidence demonstrates that the 
Veteran's objective residuals and subjective complaints 
regarding her bilateral Osgood Schlatter disease are 
adequately addressed by the 10 percent disability ratings 
presently assigned, and that the criteria for a higher 
evaluation have not been more nearly approximated.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's knees.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  The Board 
notes the Veteran's contention that because she was not 
offered a higher paying job as a police officer due to her 
bilateral knee condition, she is entitled to a higher 
evaluation.  However, when evaluating whether the criteria in 
the rating schedule adequately correspond to the 
symptomatology and severity of a claimant's disability, § 
3.321(b)(1) does not contemplate or require a calculation of 
the income that may not have been realized because of a 
service-connected disability.  Id. at 117.  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to an increased rating for Osgood Schlatter 
disease of the right knee is denied.

Entitlement to an increased rating for Osgood Schlatter 
disease of the left knee is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


